DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art known to the Examiner is cited in the PTO 892 and IDS forms of record. For example, Chang et al (US 2020/0168507) discloses an FET comprising variations of the germanium concentration between outer radial  and inner portions of a nanowire. See Figures 17-18 and corresponding text, especially paragraphs 126-128. However, none of the references anticipate or make obvious inter alia “ wherein the first end region and the second region comprise a first type of semiconductor material; wherein; wherein, the first type of semiconductor material is at a first temperature, the first type of semiconductor material has a first diffusion coefficient for a dopant; wherein the central region comprises a second type of semiconductor material; wherein, when the second type of semiconductor material is at the first temperature, the second type of semiconductor material has a second diffusion coefficient for the dopant”, as required by present Claim 1, and dependent Claims thereof Claims 2-10. Moreover, none of the references anticipate or make obvious inter alia “ wherein, when the first type of semiconductor material is at a first temperature, the first type of semiconductor material has a first diffusion coefficient for a dopant; wherein the central region comprises a second type of semiconductor material; wherein, when the second type of semiconductor material is at the first temperature, the second type of semiconductor material has a second diffusion coefficient for the dopant; an source or drain (S/D) region formed over the substrate and epitaxially grown from the first end region such that the S/D region is communicatively coupled to the first end region; wherein the S/D region is doped with the dopant; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				        Quayle Action
	This application is in condition for allowance except for the following formal matters: Objection of Claims 18-20.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  Claim 18 comprises the phrase “the second semiconductor”. There is no antecedent basis for “the second semiconductor”. Claims 19-20 are rejected based on their dependency on Claim 18.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
January 12, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812